Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2021, 11/11/2021, 05/20/2022 and 08/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figures 2, 5 to 7, 18, 19D, 24B, 27B, 28A, 29A, 36 to 48, 49B, 51 to 61, 63 to 68, 72 to 75, 77B to 77E, 78B, 80B, 81B and 81C lack any reference character whatsoever. Surely not all the parts shown on a Figure need to be indicated, but at least the Reference characters mentioned in the description must appear in the drawings, and in this case all the mentioned drawings completely lack reference numbers. The list above is probably incomplete and only includes Figures with not even one reference number and the Applicant should check again to verify if other Figures lack the required reference numbers.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korner (US 2012/0141236) in view of Blanc (US 2017/0121122).
Regarding Claims 2: 
Korner discloses a method for handling items, comprising: automatically sorting the one or more items based at least in part on the one or more properties of the one or more items (Figure 8, means for depalletizing 8, Paragraphs 20 and 131, Sorting means 32, Items are sorted at least by size or turnover rate, Paragraph 32, the dimensions of the article determine the size of the storage site, Paragraph 76, Articles with a high turnover rate are stored in the pallet bay storage 3, while articles with lower turnover rate are stored in the bay storage 4); automatically tracking a location of the one or more items (Paragraph 84, The transport load carrier 7 is provided with an identification number in order to control the transport load carrier 7 to a defined storage site in the bay storage 4 by means of a storage control computer; the article number is linked with the identification number by the storage control system); and (d) using a dispense mechanism to (i) retrieve the one or more items from the tracked location (Figure 14, automatic bay storage and retrieval unit 14) and (ii) dispense the one or more items to a support (Figure 5, articles 2 are picked from load carriers 7 and placed on shelves 13 which can be considered supports), wherein the one or more items correspond to a customer order (Paragraph 137, a commissioning order is detected, namely the articles to be commissioned for a customer and the number of articles, Paragraph 49, Commissioning stations 6 in a commissioning area 23 for commissioning articles from a pallet or transport load carriers 7 to a targeted load carrier or auxiliary load carrier).
Korner discloses inspecting the items to determine size and turn out, but does not explicitly discloses inspecting one or more items using one or more sensors to detect or determine one or more properties of the one or more items.
Blanc teaches using an optical analysis device such as a camera for sorting the products, in particular bulky products and/or elongate products, in accordance with predetermined selection criteria and based on product analysis signals output notably by unilateral analysis device (Paragraph 2) in particular for sorting items such as fruits or vegetables.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Korner the teachings of Blanc and use an optical analysis device to identify the items to be sorted, in particular for sorting items such as fruits or vegetables.

Regarding Claim 3:
Korner discloses that prior to sorting, storing the one or more items in one or more trays or one or more storage units (Paragraph 2, prior to sorting the items are on a pallet bay storage for storing articles supplied on goods receiving load carriers).

Regarding Claim 5:
Korner discloses that the items are sorted by size (Paragraph 32, the dimensions of the article determine the size of the storage site).

Regarding Claim 6:
As discussed above for claim 2, the modified invention of Korner discloses the invention as claimed.
The modified invention of Korner does not disclose the one or more sensors comprise an optical spectrometer, a mass spectrometer, a load sensor, or a chemical sensor. 
Blanc teaches using optical spectrometry across the entire outer surface of each product as an option to investigate the surface of fruits to be sorted.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Korner the teachings of Blanc and use an optical spectrometer to investigate the surface of the items to be sorted, in particular for sorting items such as fruits or vegetables.

Regarding Claim 7 to 10:
As discussed above for claim 2, the modified invention of Korner discloses the invention as claimed.
The modified invention of Korner does not disclose the use of one or more cameras for imaging the one or more items from a plurality of different angles or perspectives or moving or reorienting the items to enable imaging from a plurality of different angles or perspectives or the imaging comprising multispectral imaging, hyperspectral imaging, acoustic or acousto-optic sensing, ultraviolet imaging, infrared imaging, x-ray imaging, RGB imaging, depth imaging, electro-magnetic imaging, or three-dimensional imaging. 
Blanc teaches a sorting device in particular for ripe or delicate fruits that includes a device for unilateral analysis, notably optical, of products comprising a product turning device (Figures 2 to 7, tilting levers 19), to analyze the complete outer surface of the products for posterior sorting the products in accordance with predetermined selection criteria and based on product analysis signals output notably by the optical unilateral analysis device. The optical unilateral analysis could be made with cameras for infrared or ultraviolet  imaging (Paragraph 2).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Korner the teachings of Blanc and use an optical unilateral analysis device such as cameras for ultraviolet imaging or infrared imaging to analyze the surface of the items to be sorted and tilt the items with a tilting device so the whole surface can be analyzed, in particular for sorting items such as fruits or vegetables.

Regarding Claim 11:
Korner discloses that sorting the one or more items comprises (i) adjusting a position of the one or more items within one or more trays or one or more storage units, or (ii) moving the one or more items to another tray or storage unit, based on the one or more properties of the items (As discussed for Claim 1, the items are received on pallets, depalletized and are placed on different load carriers 7 depending on at least the size or the turnover rate).

Regarding Claims 12 and 13:
Korner discloses that using the dispense mechanism comprises moving the dispense mechanism relative to one or more trays to pick the one or more items from the one or more trays through a slot or an opening of one or more trays in or on which the one or more items are stored to support the one or more items as the one or more items are lifted from the one or more trays (Load carriers 7 will be considered the trays, Figures 5 and 7, paragraph 116, The article 2 is transferred to bay storage and retrieval unit 14 by means of the load pickup means 15, that can be considered part of the dispense mechanism, aligned on the raised lifting table. The load pickup means 15 is equipped with forked prongs 16, which are horizontally displaceable and which can lower articles, by the prongs of the load pickup means 15 being guided from the side into the depressions or the profiling 11 of the transport load carrier 7 that can be seen on Figure 3).

Regarding Claim 14:
Korner discloses that using the dispense mechanism comprises moving one or more trays adjacent to or towards the dispense mechanism in order to facilitate picking and dispensing of the one or more items from the one or more trays (Figure 5 shows the trays 7 with the articles 2 to be unloaded by load pickup means 15 is equipped with forked prongs 16 to place the articles on shelves 13). 

Regarding Claim 15:
Korner discloses that using the dispense mechanism comprises moving the dispense mechanism adjacent to or towards one or more trays in order to facilitate picking and dispensing of the one or more items from the one or more trays (Figures 3 and 7, Paragraph 116 The load pickup means 15 is equipped with forked prongs 16, which are horizontally displaceable and which can lower articles, by the prongs of the load pickup means 15 being guided from the side into the depressions or the profiling 11 of the transport load carrier 7).

Regarding Claim 16:
Korner discloses that sorting the one or more items comprises loading the one or more items into one or more select locations in or on one or more trays based at least in part on the one or more properties of the one or more items (Transport load carrier 7 will be considered the trays, As indicated for Claim 2, Paragraphs 20 and 131, Sorting means 32, Items are sorted at least by size or turnover rate, Paragraph 32, the dimensions of the article determine the size of the storage site, Paragraph 76, Articles with a high turnover rate are stored in the pallet bay storage 3, while articles with lower turnover rate are stored in the bay storage 4). 

Regarding Claim 17:
Korner discloses that using the dispense mechanism comprises moving the dispense mechanism to the one or more select locations in order to retrieve and dispense the one or more items from the one or more trays (Figure 5, Paragraph 86, the load pickup means 15 of the bay storage and retrieval unit 14 in the area of the preliminary zone V of the bay storage is lowered to pick the articles 2 from load carriers 7).

Regarding Claim 18:
Korner discloses that using the dispense mechanism comprises controlling a movement of the dispense mechanism based on a layout or an organization of the one or more trays to access and retrieve the one or more items in the one or more select locations (Figure 7, forked prongs 16 are extended depending on the location and size of the article 2).

Regarding Claim 19:
Korner discloses that the one or more select locations are determined, modified, or adjusted based on (i) a frequency at which the one or more items are selected, ordered, accessed, or dispensed, (ii) a frequency at which the one or more items are ordered together, or (iii) product purchasing behaviors associated with one or more customers (As discussed for Claim 2, Paragraphs 20 and 131, Sorting means 32, Items are sorted at least by size or turnover rate, Paragraph 32, the dimensions of the article determine the size of the storage site, Paragraph 76, Articles with a high turnover rate are stored in the pallet bay storage 3, while articles with lower turnover rate are stored in the bay storage 4).

Regarding Claim 20:
Korner discloses that the one or more select locations for the one or more items are modified or adjusted to optimize order fulfillment times, maximize throughput, and minimize time from receipt of the customer order to packaging of the one or more items associated with the customer order (Paragraph 23, The decision criterion in the decision station is preferably the turnover rate of the commissioned article and the stock of the article in the bay storage, note that one of the criteria for sorting is the turnover rate of the items and the high turnover are more easily accessed).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Korner (US 2012/0141236) in view of Blanc (US 2017/0121122) as applied to claim 2 above, and further in view of Galluzzo (US 2015/0332213).
Regarding Claim 21:
As discussed above for claim 2, the modified invention of Korner discloses the invention as claimed.
The modified invention of Korner does not disclose inspecting the one or more items during or after the dispensing of the one or more items.
Galluzzo teaches an automatic bay storage and retrieval unit for a similar logistic facility (Abstract, paragraphs 51 and 62) that include sensors that provide signals related to detection, identification, and location of a piece to be picked or put-away, and processors that analyze the sensor information to generate movements of the unit to pick or put-away the piece, the data may also be transferred through proximity communication technologies, such as near field communication (NFC), Bluetooth, or short-range radio-frequency identification (RFID) standards, so the unit doing the dispensing or picking from the shelves can verify that the item to be pick is actually the right one and it is placed in the proper location,
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Korner the teachings of Galluzzo and include sensors as discussed to verify if the item to be picked or stored is the right one on the appropriate location.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Puchwein (US 2016/0075521) discloses image identification, Galbraith (US 2018/0078972) discloses sorting by weight, shape, colour and ripeness and Benedetti (US 2018/0281022) disclose identifying defects and tilting the fruits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731